DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/06/2022 has been entered. Claims 5, 8, 13, 16-24, 30 and 41 have been canceled. Claims 1- 4, 6-7, 9-12, 14-15, 25-29 and 31-40 are pending in this application.

Response to Arguments
Applicant's arguments filed 07/06/2022, have been fully considered and entered but they are not persuasive.
First argument
Applicant's previously-filled amendments clarify how video data is decoded in accordance with the sub- prediction motion unit flags recited in Applicant's claims, including the decoding of different merge indices (e.g., the claimed sub-block merge index and prediction unit merge index). As was previously amended, the claims include a decoding process for a first block when a first sub- prediction motion unit flag is active, as well as the decoding process for a second block when a second sub-prediction motion unit flag is not active. Applicant's claims recite that the sub- prediction motion unit flags are received and parsed at the block level on the basis that the block is larger than a predefined value. 
That is, the sub-prediction motion unit flags are received in the encoded video bitstream. By receiving and parsing the sub-prediction motion unit flags at the block level, sub-prediction unit motion prediction may be adapted to each block. Furthermore, the sub-prediction motion unit flags are only parsed in the situation where the block is larger than a predefined value. In this way, sub-prediction unit motion prediction may be disabled for blocks that are too small to benefit from sub-prediction unit motion prediction.
Applicant’s claims also recite that, when the first sub-prediction unit motion flag is active, the decoding process includes “decoding a sub-block merge index that indicates a first motion vector predictor from the first list of sub-prediction unit level motion prediction candidates.” Furthermore, Applicant’s claims recite that, when the second sub-prediction unit motion flag is not active, the decoding process includes “decoding a prediction unit merge index that indicates a second motion vector predictor from the second list of prediction unit level motion prediction candidates, wherein the prediction unit merge index is a different syntax element than the sub-block merge index.” None of the cited art, whether alone or in combination, teaches or suggest the features of Applicant’s amended claims.
In the first rejection of Applicant’s claim 1 over Ikai alone, the Office contended that Ikai’s sub-block prediction mode flag (swbPbMotionF lag), described in paragraphs [0152] of Ikai, is equivalent to Applicant’s sub-prediction unit motion flag. Applicant respectfully disagrees. In particular, Applicant contends that Ikai’s sub-block prediction mode flag is neither received nor parsed. The Office contended that paragraph [0155] of Ikai describes that the subP bMotionF lag is received and decoded. However, paragraphs [0161]-[0165] more completely describe that the swbPbMotionF lag is not received and parsed, but rather is derived based on other information.
….	
	As such, it is clear from Ikai that the swbPbMotionF lag is not received and parsed, but is rather determined based on prediction mode variables (e.g., SSUB, TSUB, AFFINE, MAT). That is, Ikai does not teach or suggest “parsing a first sub-prediction unit motion flag from the encoded video data based on a first block being larger than a predefined value, wherein the first sub-prediction unit motion flag is received at a block level and is applicable to the first block,” as is recited in Applicant’s claims. Rather, Ikai’s sub-block prediction unit motion flag is a variable, and Ikai teaches that the value of that variable is determined based on other characteristics of the video data.
	In the second rejection of claim 1 over Chen in view Ikai, the Office relies on the same sub-block prediction mode flag (swbPbMotionFlag) of Ikai to teach Applicant’s first and second sub-prediction unit motion flags. Accordingly, whether applying Ikai alone, or Chen in view of Ikai, any combination of references fails to teach or suggest “parsing a first sub-prediction unit motion flag from the encoded video data based on a first block being larger than a predefined value, wherein the first sub-prediction unit motion flag is received at a block level and is applicable to the first block,” as is recited in Applicant’s claims.
Reply
Examiner respectfully disagree.
IKAI1 [0155]; Fig. 6 explicitly teaches "decoding a sub-block merge index that indicates a first motion vector predictor from the first list of sub-prediction unit level motion prediction candidates." (The inter-prediction parameter decoding controller 3031 instructs the entropy decoding unit 301 to decode the code “syntax element” associated with the inter-prediction to extract the code “syntax element” included in the coded data, for example, …. flag subPbMotionFlag).
IKAI1 teaches the sub-prediction motion unit flags are only parsed/active/derived or set to 1 in the situation where the block is larger than a predefined value (in a case that the CU size is 8x8 
“logarithm CU size log2CbSize=3” [0166]; which teaches the flag subPbMotionFlag is deactivated for CU with size less than 8). This meets the broadest reasonable interpretation (BRI) of the claim language that the flag is active or set to 1 based on block size. The applicant is arguing the explicit versus the implicit signaling of handling sub-block motion flag: they represent obvious alternative cases, well-known to one with ordinary skills in the art.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second argument
Furthermore, neither Chen nor Ikai, whether alone or in combination, teaches or suggests Applicant’s features of, when the first sub-prediction unit motion flag is active, “decoding a sub- block merge index that indicates a first motion vector predictor from the first list of sub- prediction unit level motion prediction candidates,” or, when, the second sub-prediction unit motion flag is not active, “decoding a prediction unit merge index that indicates a second motion vector predictor from the second list of prediction unit level motion prediction candidates, wherein the prediction unit merge index is a different syntax element than the sub-block merge index.” Applicant’s claims recite that the sub-block merge index is used to indicate a motion vector predictor from the list of sub-prediction unit level motion prediction candidates, and that a prediction unit merge index is used to indicate a motion vector prediction from the list of prediction unit level motion prediction candidates. Applicant’s claims further clarify that the sub-block merge index and the prediction unit merge index are different syntax elements.
Ikai does not use different merge indexes to determine motion vector predictors from different motion vector predictor lists, much less in the manner recited in Applicant’s claims. In this regard, the Office contended that Ikai teaches both a merge mode and an AMVP mode’ and that the merge flag identifies these modes.? A merge flag identifying modes has nothing to do with the two different merge indexes recited in Applicant’s claims. Applicant’s merge indexes do not identify modes, but rather Applicant’s recited merge indexes indicate particular motion vector predictors from different lists of motion prediction candidates. More specifically, Applicant’s sub-block merge index “indicates a first motion vector predictor from the first list of sub-prediction unit level motion prediction candidates,” and Applicant’s prediction unit merge index “indicates a second motion vector predictor from the second list of prediction unit level motion prediction candidates.” Ikai fails to teach or suggest Applicant’s sub-block merge index and Applicant’s prediction unit merge index, as well as failing to teach or suggest that “the prediction unit merge index is a different syntax element than the sub-block merge index.”
Chen also fails to teach or suggest a sub-block merge index, as is recited in Applicant’s amended claims. In this regard, at section 2.3.1.2, Chen describes that motion vectors for a sub- CU are derived from an average of up to 3 different motion vectors, not from a motion vector predictor indicated by a sub-block merge index. Accordingly, Chen also does not teach or suggest the use of a sub-block merge index in the manner recited in Applicant’s amended claims.
Reply
Examiner respectfully disagree.
IKAI1 teaches using different merge indices to determine motion vector predictors from different motion vector predictor lists (The time sub-block prediction candidate TSUB and the space sub-block prediction candidate SSUB that are described above are selected as one mode “merge candidate” of a merge mode [0173]-[0176]). The claims do not specify that these motion vector predictors are directly used with scaling, in addition, it is obvious to one with ordinary skills in the art either to use the PU-level motion vector and scale them as alternative of sending them scaled (separate motion vector predictors).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 14-15, 25-27, 29, 31-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over IKAI et al. (US 20190191171 A1) hereinafter IKAI1.
Regarding claim 1,
IKAI teaches a method of decoding video data (decoding device [0001]), the method comprising: receiving encoded video data (The entropy decoding unit 301 performs entropy decoding on the coded stream [0136]; Fig. 6); 
parsing a first sub-prediction unit motion flag from the encoded video data “Sub-block prediction mode flag” based on the first block being larger than a predefined value (in a case that the CU size is 8x8 “logarithm CU size log2CbSize=3” [0166]; which teaches the flag subPbMotionFlag is deactivated for CU with size less than 8. It is obvious alternative to define other ranges for CU or PU sizes); wherein the first sub-prediction unit motion flag is received at a block level ([0093]-[0098]) and is applicable to the first block (sub-block prediction mode flag subPbMotionFlag [0159]; subPbMotionFlag is included in the prediction mode processing corresponding to each subblock [0164]);
in response to determining the first sub-prediction unit motion flag is active “sub-block prediction mode flag subPbMotionFlag”, the first sub-prediction unit motion flag indicating that motion information is generated based on sub-prediction unit motion (The sub-block prediction parameter deriving unit 3037 divides the PU into a plurality of sub-blocks according to the value of the sub-block prediction mode flag subPbMotionFlag, and derives a motion vector in units of sub-blocks [0159]-[0162]); deriving a first list of sub-prediction unit level motion prediction candidates; wherein the sub-prediction unit level motion prediction candidates are applicable to sub-prediction unit level motion estimation within at least one sub-block of the first block “spacetime sub-block prediction candidate TSUB and spatial sub-block prediction candidate SSUB”; and
decoding a sub-block merge index that indicates a first motion vector predictor from the first list of sub-prediction unit level motion prediction candidates (The sub-block prediction parameter deriving unit 3037 of the image decoding device 31 derives a sub-block prediction mode … temporal sub-block prediction TSUB and spatial sub-block prediction SSUB [0171]-[0176]; The merge prediction parameter derivation unit 3036 includes a merge candidate derivation unit 30361 [0195]-[0200]; The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate [0205]);
decoding the at least one sub-block of the first block using the first motion vector predictor (decoder, Fig. 6).  
parsing a second sub-prediction unit motion flag from the encoded video data “Sub-block prediction mode flag” based on the first block being larger than a predefined value (in a case that the CU size is 8x8 “logarithm CU size log2CbSize=3” [0166]; which teaches the flag subPbMotionFlag is deactivated for CU with size less than 8. It is obvious alternative to define other ranges for CU or PU sizes); wherein the first sub-prediction unit motion flag is received at a block level and is applicable to the second block (sub-block prediction mode flag subPbMotionFlag [0159]; subPbMotionFlag is included in the prediction mode processing corresponding to each subblock [0164]);
in response to determining the second sub-prediction unit motion flag is not active, deriving a second list of prediction unit level motion prediction candidates; wherein the prediction unit level motion prediction candidates are applicable to a prediction unit of the second block (in case of subPbMotionFlag being not active motion will be applied to the whole PU including all the Sub-PUs); decoding a prediction unit merge index that indicates a second motion vector predictor (A prediction parameter decoding “coding” method includes a merge prediction “merge” mode and an Adaptive Motion Vector Prediction “AMVP” mode, and a merge flag merge_flag is a flag identifying these modes [0128] [0155]); from the second list of prediction unit level motion prediction candidates (The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate [0205]); wherein the prediction unit merge index is a different syntax element than the sub-block merge index (A prediction parameter decoding “coding” method includes a merge prediction “merge” mode and an Adaptive Motion Vector Prediction “AMVP” mode, and a merge flag merge_flag is a flag identifying these modes [0128] [0155]; and 
decoding the prediction unit of the second block using the second motion vector predictor (decoder, Fig. 6).  

Regarding claim 2,
IKAI1 teaches all the features of claim 1, as outlined above.
IKAI1 further teaches wherein the encoded video data includes the first block and the second block wherein the first list of sub-prediction unit level motion prediction candidates are derived from neighboring blocks of the first block and the second list of prediction unit level motion prediction candidates are derived from neighboring blocks of the second block (Spacetime sub-block prediction unit 30371 [0171]-[0176]).  

Regarding claim 3,
IKAI teaches all the features of claim 2, as outlined above.
IKAI further teaches wherein the first neighboring blocks are spatial neighbors of the first block in a current picture or temporal neighbors of the first block in a previously coded picture (Spacetime sub-block prediction unit 30371 [0171]-[0176]).  

Regarding claim 6,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the second list of prediction unit level motion vector candidates includes at least one of: spatial neighboring candidates and temporal neighboring candidates ([0195]-[0200]).  

Regarding claim 7,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the first list of sub-prediction unit level motion prediction candidates includes at least one of: alternative temporal motion vector prediction “ATMVP”, spatial-temporal motion vector prediction “STMVP”, planar motion vector prediction, and pattern matched motion vector derivation “PMVD” (Spacetime sub-block prediction unit 30371 [0171]-[0176]; Matching prediction [0182]-[0194]).  

Regarding claim 31,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the first list of sub-prediction unit level motion prediction candidates includes affine motion vector prediction (Affine prediction [0177]-[0181]).

Regarding claims [9-11, 14-15 and 32] “decoder”, [35-37, 39-40 and 33] “mean plus function for decoding” and [25-27, 29 and 34] “CRM for decoding” are rejected under the same reasoning as claims [1-3, 6-8 and 31] “decoding method”, where it is implied to use a processor and memory to perform video decoding method [0300][0326].

Claims 1-3, 6-7, 9-11, 14-15, 25-27, 29, 31-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Jianle Chen, Elena Alshina, Gary J. Sullivan, Jens-Rainer Ohm, Jill Boyce, “Algorithm Description of Joint Exploration Test Model 6 (JEM 6)”, Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 6th Meeting: Hobart, AU, 31 March – 7 April 2017) hereinafter Chen in view of IKAI1.
Regarding claim 1,
Chen teaches a method of decoding video data (HEVC decoder, Section 2.1.1, Lines 1-9), the method comprising: receiving encoded video data (HEVC decoder, Section 2.1.1, Lines 1-9); 
parsing a first sub-prediction unit motion flag from the encoded video data (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4) based on the first block being larger than a predefined value (“Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU” Section 2.3.1, P. 15; “For CUs with both width and height larger than 8, AF_INTER mode can be applied” Section 2.3.6, P. 20. It is obvious to one with ordinary skills in the art to apply the same restriction to define large CU for other sub-block prediction modes); wherein the first sub-prediction unit motion flag is applicable to a first block (“current Coding Unit” (Section 2.3.1 P. 15). 
in response to determining the first sub-prediction unit motion flag is active (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4); the sub-prediction unit motion flag indicating that motion information is generated based on sub-prediction unit motion (Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU. Sections 2.3.1. More details about the two methods on sections 2.3.1.1 - 2.3.1.2 and Figures 12- 13); deriving a first list of sub-prediction unit level motion prediction candidates (the merge candidate list with two additional merge candidates, section 2.3. 1.3, lines 2-4); wherein the sub-prediction unit level motion prediction candidates are applicable to sub-prediction unit level motion estimation within at least one sub-block of the first block (These two candidates represents enabling “ATMVP” and “STMVP” methods, sections 2.3.1.3. Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU. Alternative temporal motion vector prediction “ATMVP” method allows each CU to fetch multiple sets of motion information from multiple blocks smaller than the current CU in the collocated reference picture. In spatial-temporal motion vector prediction “STMVP” method motion vectors of the sub-CUs are derived recursively by using the temporal motion vector predictor and spatial neighboring motion vector, section 2.3.1. More details about the two modes on sections 2.3.1.1 - 2.3.1.2 and Figures 12- 13); 
selecting a first motion vector predictor from the first list of sub-prediction unit level motion prediction candidates (the merge index, section 2.3.1.3, lines 4-9);
decoding the at least one-sub-block of the first block using the first motion vector predictor (HEVC decoder, Section 2.1.1, Lines 1-9; Section 2.3).  
parsing a second sub-prediction unit motion flag from the encoded video data (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4) based on the second block being larger than a predefined value (“Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU” Section 2.3.1, P. 15; “For CUs with both width and height larger than 8, AF_INTER mode can be applied” Section 2.3.6, P. 20. It is obvious to one with ordinary skills in the art to apply the same restriction to define large CU for other sub-block prediction modes); wherein the second sub-prediction unit motion flag is applicable to a second block (“current Coding Unit”, Section 2.3.1 P. 15). 
in response to determining the second sub-prediction unit motion flag is not active (the SPS flag indicating that ATMVP and STMVP are enabled/disabled, section 2.3.1.3, line 4); deriving a second list of prediction unit level motion prediction candidates, wherein the prediction unit level motion prediction candidates are applicable to a prediction unit of the second block (the merge candidate list without the two additional merge candidates, section 2.3.1.3, lines 2-4; hence motion will be applied to the whole CU); and 
selecting a second motion vector predictor from the second list of prediction unit level motion prediction candidates (the merge index, section 2.3.1.3, lines 4-9); and 
decoding the prediction unit of the second using the second motion vector predictor (HEVC decoder, Section 2.1.1, Lines 1-9; Section 2.3).  
However Chen teaches that two additional merge candidates are added to merge candidates list of each CU, and that SPS flag indicating that ATMVP and STMVP are enabled/disabled, section 2.3.1.3); Chen did not explicitly teach that separate flag for each block; and different flags at the PU level 
IKAI1 teaches a separate flag for each block (sub-block prediction mode flag subPbMotionFlag [0159]; subPbMotionFlag is included in the prediction mode processing corresponding to each subblock [0164]; [0093]-[0098])); and different flags at the PU level  (A prediction parameter decoding “coding” method includes a merge prediction “merge” mode and an Adaptive Motion Vector Prediction “AMVP” mode, and a merge flag merge_flag is a flag identifying these modes [0128] [0155]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of IKAI1 to the teachings of Chen. The motivation for such an addition would be obvious alternatives of sending header data improving the coding efficiency (IKAI1 [0076]).

Regarding claim 2,
The combination of Chen and IKAI1 teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the encoded video data includes the block and wherein the list of sub-prediction unit level motion prediction candidates and the list of prediction unit level motion prediction candidates are derived from neighboring blocks of the block (Section 2.3.1.2, Fig. 13).  

Regarding claim 3,
The combination of Chen and IKAI1 teaches all the features of claim 2, as outlined above.
Chen further teaches wherein the neighboring blocks are spatial neighbors of the block in a current picture or temporal neighbors of the block in a previously coded picture (Section 2.3.1.2, Fig. 13).  

Regarding claim 6,
The combination of Chen and IKAI1 teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the list of prediction unit level motion vector candidates includes at least one of: spatial neighboring candidates and temporal neighboring candidates (Section 2.3.1.2, Fig. 13).  

Regarding claim 7,
The combination of Chen and IKAI1 teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the list of sub-prediction unit level motion prediction candidates includes at least one of: alternative temporal motion vector prediction “ATMVP”, spatial-temporal motion vector prediction “STMVP”, planar motion vector prediction, and pattern matched motion vector derivation “PMVD” (Section 2.3.1.1	Alternative temporal motion vector prediction, Section 2.3.1.2 spatial-temporal motion vector prediction).

Regarding claim 31,
The combination of Chen and IKAI1 teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the list of sub-prediction unit level motion prediction candidates includes affine motion vector prediction (section 2.3.6. Affine motion compensation prediction, P. 19-21).
Regarding claims [9-11, 14-15 and 32] “decoder”, [35-37, 39-40 and 33] “mean plus function for decoding” and [25-26, 29 and 34] “CRM for decoding” are rejected under the same reasoning as claims [1-3, 6-7 and 31] “decoding method”, where it is implied to use a processor and memory to perform video decoding method.

Claims 4, 12, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over IKAI1 OR (Chen and IKAI1), in view of BANG et al. (US 20160381374 A1) hereinafter BANG.
Regarding claim 4, 
IKAI1 teaches all the features with respect to claim 2, as outlined above. 
IKAI1 did not explicitly teach wherein the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates is at least partially ordered based on motion prediction occurrences in the neighboring blocks.  
BANG teaches wherein the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates is at least partially ordered based on motion prediction occurrences in the neighboring blocks (In the merge motion candidate list “megCandList” which has received the inputs, default merge motion candidates are stored according to the order of predetermined priorities by an existing method.  As one example, the candidates can be stored in the following order: left candidate, above candidate, above-right candidate, bottom-left candidate, above-left candidate, temporal “prediction” candidate, combined bi-predictive candidate, and zero-motion candidate [0148]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of BANG to the teachings of IKAI1. The motivation for such an addition would be improving the coding efficiency (BANG [0148]).

Regarding claims 12 “decoder”, 38 “mean plus function for decoding” and 28 “CRM for decoding” are rejected under the same reasoning as claim 4 “decoding method”, where it is implied to use a processor and memory to perform video decoding method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419